Sheldon, J.
The evidence in this case warranted a finding that before the time limit named in the agreement had expired the plaintiff and the defendant’s agent met for the purpose of performing the agreement; and the ■ defendant, through her agent, offered a deed to the plaintiff. The plaintiff testified that the agent at this time said that he was willing to take the plaintiff’s check for the amount due ; but this was denied. The plaintiff however objected to the acknowledgment of the deed offered him; and it was arranged between the plaintiff and the defendant’s agent that a new deed should be drawn running to a different grantee, and sent to the defendant in Georgia for execution by herself and her husband. There was no evidence of the agent’s authority to bind her by this new arrangement. The plaintiff prepared such a deed, and it was sent to the defendant by her agent, but was not returned. , The plaintiff asked the agent about the deed, and the agent said that he expected it and that there was no reason why he should not receive it the next day or very soon. Nothing further appears to have been done by the plaintiff until he brought this writ, six days after the date limited by the agreement.
It is too plain for discussion that on these facts the judge was warranted in finding for the defendant on the ground that there had been no tender by the plaintiff and nothing in the conduct of the defendant to excuse a tender. Although there was evi*73dence that after the first deed had been offered to the plaintiff a larger offer for the property had been made to the defendant, there was no evidence and apparently no claim that she had accepted such an offer, or even that the offer was made before the date of the plaintiff’s writ. Plainly this bare offer, unaccepted and in no way acted upon, could not have excused the plaintiff from making a tender or offer of performance.
And the plaintiff’s requests for rulings were properly refused. As to the fifth request, the judge found that there was no evidence of any tender of either check or cash; and this finding was manifestly correct. Nor did it appear that the defendant’s agent had any authority to make any such agreement as was stated in that request. As to the seventh request, the judge was not bound to find, in the absence of any offer of performance on the part of the plaintiff and of any refusal or disability to perform on the part of the defendant, that she had violated the contract. It did not appear that the deed which she had offered to the plaintiff, of the contents of which we have not been informed, was not a sufficient offer of performance by her. And we have already seen that a finding for the defendant was warranted.

Exceptions overruled.